FILED
                            NOT FOR PUBLICATION                            OCT 20 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FENG CHEN,                                       No. 12-70164

              Petitioner,                        Agency No. A078-745-736

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 9, 2014
                                Portland, Oregon

Before: FISHER, CHRISTEN, and NGUYEN, Circuit Judges.

       Feng Chen petitions for review of a decision of the Board of Immigration

Appeals (BIA) denying his untimely motion to reopen his 2002 removal

proceeding. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
BIA’s decision on a motion to reopen for abuse of discretion. Kucana v. Holder,

558 U.S. 233, 242 (2010).

      Chen claims that the BIA erred in failing to evaluate his evidence of China’s

changed country conditions in light of his changed personal circumstances. In

support of his claim, Chen presented his sworn affidavit, which arguably could

show that he faced increased threats of persecution due to his political activities

beginning in 2010. When the BIA denied Chen’s motion, it did not have the

benefit of our decision in Chandra v. Holder, which clarified that a motion to

reopen may be justified when changed country conditions are made relevant by a

change in petitioner’s personal circumstances. 751 F.3d 1034, 1038-39 (9th Cir.

2014). Therefore, we remand to give the agency the chance to determine the

impact of this intervening decision on its evaluation of Chen’s claim that changed

country conditions justify reopening his removal proceeding, and for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam) (recommending remand to the BIA to address matters

entrusted by law to the agency that were not considered in the first instance).

      PETITION FOR REVIEW GRANTED.